DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the walls" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke et al. (US 6,554,810 B1), hereinafter Wilke.
	Regarding claim 1, Wilke discloses an apparatus for containing vomit (Figs. 10 and 11; Abstract) comprising a bottom portion, a side proximate the bottom portion (the sides and bottom being inherent to the bag 124 by nature of being a container; particularly when in use with a stand 68 or frame 76 in Figs. 1 or 2 which causes the container to have a set orientation; Col. 2, lines 38 - 43), a backflow prevention portion proximate the side (Figs. 9 - 11, elements 130, 132, and 134; Col. 2, lines 23 - 30, Col. 5, lines 6 - 12), and a rim proximate the backflow prevention portion opposite the bottom portion (Figs. 9 - 11, element 122) such that the bottom portion, side, and backflow prevention portion form a container capable of holding vomit (Col. 1, lines 44 - 54).



	Regarding claim 3, Wilke discloses the invention as claimed. Wilke further discloses the backflow prevention portion comprising at least one elastomer door arranged in a fashion that when closed substantially confine vomit within the container, wherein the elastomer door will remain closed unless vomit is introduced via the rim forces the elastomer door open and following passage of the vomit will return to the closed position (Col. 2, lines 23 - 30 indicates one-way valves; Col. 2, lines 26 - 30, Col. 5, lines 47 - 51, and Col. 6 - 8 indicate the doors are biased to a closed position, thus indicating the doors are elastomeric which allow unidirectional flow of vomit, and would once again close in the absence of the force on the doors due to the introduction of vomit).

	
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maness (US 2012/0305132 A1).
Regarding claim 1, Maness discloses an apparatus capable of containing vomit (Figs. 6 - 8; Abstract indicates containers for liquid or solid waste; Paragraph 126 indicates a fluid absorber, implying said container also receives liquid as well) comprising a bottom portion, a side proximate the bottom portion (inherent to the container 614/621), a backflow prevention portion proximate the side (guide 667 which also comprises diverters 658 and specifically hinged door 689; Paragraphs 127 - 128), and a rim proximate the backflow prevention portion opposite the bottom portion (defined by cap 620 in Fig. 6), such that the bottom portion, side, and backflow prevention portion form a container capable of holding vomit (Paragraph 124 - 126 indicate the container holds waste; Paragraph 128 indicates how the flap portion closes to prevent waste from exiting the container, and thus is capable of meeting the behavior as claimed).

Regarding claim 4, Maness discloses the invention as claimed. Maness further teaches the backflow prevention portion is incorporated into the walls (Fig. 8 shows the backflow prevention portion 667 incorporated into the walls), and the walls are formed in such a manner that restricts the movement of vomit within the container (Paragraph 124 - 126 indicate the container holds waste, and thus would restrict waste from exiting the container in the manner as claimed).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maness.
	Regarding claim 16, Maness substantially discloses the invention as claimed. Regarding the method step claimed, even though Maness does not explicitly disclose the method of forming said apparatus, Maness does disclose all the structure as claimed including a bottom, portion, side (inherent to the container 614/621),  backflow prevention portion(guide 667 which also comprises diverters 658 and specifically hinged door 689; Paragraphs 127 - 128), and a rim (defined by cap 620 in Fig. 6), in which the backflow prevention portion is positioned opposite the bottom portion such that the bottom portion, side, and backflow prevention portion form a container capable of holding vomit, and a rim on the opposite side (Paragraph 124 - 126 indicate the container holds waste; Paragraph 128 indicates how the flap portion closes to prevent waste from exiting the container, and thus is capable of meeting the behavior as claimed).
	As such, a person of ordinary skill in the art would have found it “obvious to try” manufacturing the device of Maness with the claimed method. In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that “affixing” the various components of the device of Maness would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gran et al. (US 3,473,165 A) teaches a container for vomit comprising a rim and a one-way valve.
Young et al. (US 5,116,139 A) teaches a container for vomit comprising an elastomeric door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781